DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-8, 12, 14, 18-19, & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leggatt (663911).  
Regarding claim 5, Leggatt teaches a convertible item comprising a plurality of shelf units (D-E), wherein each shelf unit comprises a substantially horizontally extending leave (D) and at least one leave support (one of E) for supporting the leave, wherein each leave is elongate and extends continuously between a corresponding first longitudinal end and a corresponding second longitudinal end (Figs. 2-3), and wherein each leave support is located on a corresponding leave between, but not including, the corresponding first longitudinal end and the corresponding second longitudinal end (Fig. 2); a drive system (5-6, F, H, J, K, N, S) connected to each leave support such that the leaves remain substantially horizontal when the shelf units are moved between (1) a shelf configuration whereby the leaves extend in spaced substantially horizontal parallel planes above one another (Figs. 1-2), and (2) a substantially horizontal surface configuration whereby the leaves are positioned next to one another to form a substantially horizontal surface (Fig. 3 & dashed lines in Fig. 1), wherein the drive system comprises a frame member (one of H) extending between at least one of the at least one leave support in each of the plurality of shelf units; and at least one surface support (A) for supporting the shelf units and drive system.  
Regarding claim 6, Leggatt teaches a drive system (5-6, F, H, J, K, N, S) that comprises a respective shaft (5, 6) connected to each leave support, wherein each shaft comprises a leave support connecting end (i.e., portion of 5 or 6 extending into E) and a working region (i.e., portion of 5 or 6 extending into & beyond F or H); and at least one drive (J, K, N, S) connected (indirectly, via E, F, & H) to the working regions of the shafts, such that the shafts are rotatable in unison (implied by Fig. 1).  
Regarding claims 7-8, Leggatt teaches a drive (J, K, N, S) that comprises two rigid linkage members (J) connected (indirectly, via E, F, & H) to the working regions (i.e., portion of 5 or 6 extending into F) of the shafts (5, 6) by way of pivot pins or fastening pins (at K).  

    PNG
    media_image1.png
    243
    466
    media_image1.png
    Greyscale

Regarding claim 12, Leggatt teaches a convertible item that comprises an anti-tip mechanism (Z in Fig. 2 Annotated) so that the item is always balanced when moving between the shelf configuration and the substantially horizontal surface configuration (implied by Fig. 1).
Regarding claim 14, Leggatt teaches shafts (5-6) that extend through a wall of the frame member (one of H) such that the working regions (i.e., portion of 5 or 6 extending into & beyond H) and leave supports (E) are located at opposite sides of the wall (Fig. 2).
Regarding claim 18, Leggatt teaches a surface support (A) connected to at least one shelf unit (D-E) or the drive system such that there is adequate leg room for a person seated at the substantially horizontal surface (see Fig. 1).
Regarding claim 19, Leggatt teaches a convertible item that is in the form of a convertible table and shelves (Figs. 1-3).
Regarding claim 21, Leggatt teaches shelf units (D-E) that each comprises at least a second leave support (other of E) for supporting the leave (D), wherein each second leave support is located on a corresponding leave between, but not including, the corresponding first longitudinal end and the corresponding second longitudinal end (Fig. 2); and wherein the drive system comprises at least a second frame member (other of H) extending between each second leave support in each of the plurality of shelf units.
Claim Rejections - 35 USC § 103
Claims 5-7, 9-10, 12, 14-15, 18-19, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leggatt (663911) in view of Yu (CN109157002).  
Regarding claims 5, 12, 18-19, & 21, Leggatt teach(es) the structure substantially as claimed, including a drive system (5-6, H, J, K, N, S); but fail(s) to teach a chain or belt drive.  However, Yu teaches a drive system (101-102, 1011-1017, 1021-1022) comprising at least one chain or belt drive (1017).  It would have been obvious to one of ordinary skill in the art to substitute a drive system, a taught by Yu, for the drive system of Leggatt, in order to allow the convertible item to be reconfigured between shelf & table configurations.  
Regarding claim 6, Leggatt as modified teaches a drive system (101-102, 1011-1017, 1021-1022 of Yu) that comprises a respective shaft (1022, 1014-1016) connected to each said leave support (E of Leggatt), wherein each said shaft comprises a leave support connecting end (1022 of Yu) and a working region (1014-1016 of Yu); and at least one drive (1017 of Yu) connected to the working regions of the shafts, such that the shafts are rotatable in unison (implied by Fig. 3 of Yu).  
Regarding claims 7 & 9, Yu teaches a drive (1017) comprising at least one chain or belt drive (1017) that engages the working regions (1014-1016) of the shafts, and each working region is in the form of a sprocket (1014-1016) that meshes with the at least one chain or belt drive (Fig. 3).  
Regarding claim 10, Yu teaches a drive (1017) that extends within the frame member (101-102), the shaft (1022, 1014-1016) extends through the frame member (Fig. 3) and the working region (1014-1016) of the shaft is located within the frame member (Fig. 3).
Regarding claim 14, Leggatt as modified teaches shafts (1022, 1014-1016 of Yu) extend through a wall (102 of Yu) of the frame member (101-102 of Yu) such that the working regions (1014-1016 of Yu) and leave supports (E of Leggatt) are located at opposite sides of the wall (implied by Fig. 3 of Yu).
Regarding claim 15, Yu teaches at least one frame member (101-102) of hollow or tubular construction (Fig. 3), and the working region (1014-1016) of each shaft (1022, 1014-1016) is located within the hollow interior (Fig. 3).
Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leggatt (663911) in view of Cuttica (49677).  
Regarding claim 11, Leggatt teach(es) the structure substantially as claimed, including a surface support (A) comprising a single leg (A); but fail(s) to teach a plurality of legs.  However, Cuttica teaches the inclusion, on a convertible item, of a secondary legs (a’).  It would have been obvious to one of ordinary skill in the art to add a secondary leg, as taught by Cuttica, to the structure of Leggatt in order to increase the load-bearing capacity & stability of the convertible item, by providing additional support to the leaves thereof when they are configured as a tabletop.  Hence, Leggatt as modified would teach a surface support (A of Leggatt & a’ of Cuttica) that is in the form of a leg assembly comprising legs (A of Leggatt & a’ of Cuttica) pivotally connected (indirectly, via E, 5-6, & K of Leggatt) to the drive system (5-6, F, H, J, K, N, S of Leggatt) and/or at least one shelf unit (as in Fig. 2 of Cuttica).  
Regarding claim 13, Leggatt as modified teaches an anti-tip mechanism comprising the at least one surface support (A of Leggatt & a’ of Cuttica) comprising a leg assembly pivotally connected (indirectly, via E, 5-6, & K of Leggatt) to the drive system (5-6, F, H, J, K, N, S of Leggatt) and/or at least one shelf unit (as in Fig. 2 of Cuttica), whereby legs (A of Leggatt & a’ of Cuttica) of the leg assembly extend apart from each other when pivoting to the substantially horizontal surface configuration, and the legs move closer together when pivoting to the shelf configuration (as in Figs. 1-2 of Cuttica).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leggatt (663911) in view of Yuan (10092089).  Leggatt teach(es) the structure substantially as claimed, including shelf units (D-E) each comprising a substantially horizontally extending leave (D); but fail(s) to teach a secondary shelf.  However, Yuan teaches the inclusion, on a leave (1), of a secondary shelf (12-13, 121) located beneath the substantially horizontally extending leave (Figs. 1 & 7).  It would have been obvious to one of ordinary skill in the art to add a secondary shelf, as taught by Yuan, to at least one of the leaves of Leggatt, in order to provide additional storage capacity.  Hence, Leggatt as modified would teach a secondary shelf (12-13, 121 of Yuan) dimensioned so as to be hidden beneath the substantially horizontal surface formed by the leaves (D of Leggatt) when in the substantially horizontal surface configuration (implied by Figs. 1 & 3 of Leggatt and Fig. 7 of Yuan), and the secondary shelf is dimensioned so as to serve as a secondary accessible shelf when in the shelf configuration (as in Fig. 7 of Yuan).  
Claims 20 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Leggatt (663911) in view of Welker (498893).  
Regarding claim 20, Leggatt teach(es) the structure substantially as claimed, including leaves (D); but fail(s) to teach making each leave rectangular.  However, Welker teaches making each leave (D) of a convertible item rectangular, so as to be substantially uniform in width along its length.  It would have been obvious to one of ordinary skill in the art to make each of the leaves of Leggatt rectangular, as taught by Welker, in order to simplify manufacturing & increase storage capacity by increasing the usable area of each leave.  
Regarding claim 23, Leggatt as modified teaches leaves (D of Leggatt, as modified) that form a rectangular surface when the convertible item is in the substantially horizontal surface configuration (implied by Fig. 3 of Leggatt & Fig. 2 of Welker).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Leggatt (663911) in view of Cooke (20080121147).  Leggatt teach(es) the structure substantially as claimed, including leaves (D); but fail(s) to teach a slot.  However, Cooke teaches the inclusion, in a leave (12), of a station (10) & a slot (G in Fig. 3a Annotated) located between the first & second longitudinal ends of the leave (Figs. 1-2).  It would have been obvious to one of ordinary skill in the art to add a slot & station, as taught by Cooke, to at least one of the leaves of Leggatt, in order to make outlets for telecommunications, data and electricity accessible to persons using the convertible item (as suggested by par. 2 of Cooke).  

    PNG
    media_image2.png
    237
    582
    media_image2.png
    Greyscale

Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leggatt (663911) & Yu (CN109157002) in view of Cuttica (49677).  Leggatt as modified teach(es) the structure substantially as claimed, including a surface support (A) comprising a single leg (A); but fail(s) to teach a plurality of legs.  However, Cuttica teaches the inclusion, on a convertible item, of a secondary legs (a’).  It would have been obvious to one of ordinary skill in the art to add a secondary leg, as taught by Cuttica, to the structure of Leggatt as modified in order to increase the load-bearing capacity & stability of the convertible item, by providing additional support to the leaves thereof when they are configured as a tabletop.  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leggatt (663911) & Yu (CN109157002) in view of Yuan (10092089).  Leggatt as modified teach(es) the structure substantially as claimed, including shelf units (D-E) each comprising a substantially horizontally extending leave (D); but fail(s) to teach a secondary shelf.  However, Yuan teaches the inclusion, on a leave (1), of a secondary shelf (12-13, 121.  It would have been obvious to one of ordinary skill in the art to add a secondary shelf, as taught by Yuan, to at least one of the leaves of Leggatt as modified, in order to provide additional storage capacity.  
Claims 20 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Leggatt (663911) & Yu (CN109157002) in view of Welker (498893).  Leggatt as modified teach(es) the structure substantially as claimed, including leaves (D); but fail(s) to teach making each leave rectangular.  However, Welker teaches making each leave (D) of a convertible item rectangular, so as to be substantially uniform in width along its length.  It would have been obvious to one of ordinary skill in the art to make each of the leaves of Leggatt as modified rectangular, as taught by Welker, in order to simplify manufacturing & increase storage capacity by increasing the usable area of each leave.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Leggatt (663911) & Yu (CN109157002) in view of Cooke (20080121147).  Leggatt as modified teach(es) the structure substantially as claimed, including leaves (D); but fail(s) to teach a slot.  However, Cooke teaches the inclusion, in a leave (12), of a station (10) & a slot (G in Fig. 3a Annotated).  It would have been obvious to one of ordinary skill in the art to add a slot & station, as taught by Cooke, to at least one of the leaves of Leggatt as modified, in order to make outlets for telecommunications, data and electricity accessible to persons using the convertible item (as suggested by par. 2 of Cooke).  
Allowable Subject Matter
Claim 24 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637